DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
Claims 1-7, 9, 11-13, 19-22, and 25-27 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13, 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 3,159,568) in view of McCall (US 2009/0283442), Gautam (US 2009/0159494), Burich (US 3,702,292), Child (US 3,567,602) and Moore (US 3,801,494).
Regarding claims 1, 4-5, 13, and 26-27, Price teaches subjecting a feedstock to hydrocracking to produce naphtha range products (column 3, line 70-column 4, lines 55); and subjecting the naphtha to a catalytic reforming process to produce reformate (column 4, lines 14-74).  Price teaches recovering aromatics from the reformer products (column 5, lines 54-75 and column 6, lines 22-27).
Price does not explicitly disclose that (1) the feedstock is diesel (2) separating a naphtha feed into a light and heavy naphtha stream and directly sending the heavy naphtha to catalytic reforming with the hydrocrackate.
Regarding (1), Price teaches the feedstock is a hydrocarbon boiling in the range of 350-100°F (177-538°C) (column 10, lines 26-40).  The instant specification defines diesel as a liquid hydrocarbon boiling from 180-370°C [0033], which lies within the Price range.
Therefore, it would have been obvious to use diesel as the feedstock of Price, since the instant specification defines diesel as boiling within the Price range.
Further, McCall teaches that diesel range hydrocarbons in the 9-24 carbon range may be fed to selective hydrocracking to produce aviation fuels [0016].  Similarly, Gautam teaches diesel hydrocracking to produce jet fuel [0002].
In this regard, it would have been obvious to the person having ordinary skill in the art that the diesel range feed of Price would encompass at least 90% hydrocarbons in the 12-22 carbon atoms range, as evidenced by McCall/Gautam.  Examiner additionally notes that the claims use “comprising” language, and do not exclude any additional feed components.
Price teaches separating the reformatted into a gasoline range product and an aromatics bottoms which is recycled to the hydrocracking step (column 5, line 61-column 6, line 30; see figure).  
Burich teaches a similar catalytic reforming step, followed by fractionation to obtain BTX and raffinate (column 11, lines 1-40).  
Therefore, it would have been obvious to the person having ordinary skill in the art that the Price gasoline range product would also include BTX and to have implemented aromatics recovery steps to obtain BTX, since it is obtained from the same catalytic reforming of the same naphtha feed.
Regarding (2), Child teaches a process for hydrodesulfurization followed by fractionation to obtain an overhead stream which is split into light naphtha and heavy naphtha, where the heavy naphtha is sent directly to reforming to produce aromatics (see figure and column 3, line 40-column 4, line 15).  Child teaches the heavy naphtha boils from 235-400°F (110-204°C) which is the same boiling range as identified in Applicant’s instant specification [0047].  Moore similarly teaches naphtha hydrodesulfurization, fractionation, and sending intermediate fraction (equivalent to Child heavy naphtha) to reforming to produce reformate (see figure).  Examiner additionally notes that the claims use “comprising” language, and do not exclude additional steps, such as hydrodesulfurization.  Further, Applicant’s instant specification similarly sends naphtha to hydrodesulfurization prior to fractionation to recover heavy naphtha feed to reforming [0041].  In this regard, Examiner considers the Child/Moore desulfurized heavy naphtha to be equivalent to the instantly claimed heavy naphtha, since it is obtained from the same process steps as identified in Applicant’s instant specification.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent heavy naphtha of Child/Moore directly to reforming with the hydrocrackate of the previous combination, since it is known for the same purpose as feed to reformer.  See MPPE 2144.06, I dawn to combining equivalents known for the same purpose.  
Regarding claims 6 and 22, Price teaches the hydrocracking process produces a light gas boiling in the range of C1-C3 (see figure, line 60).
Price does not explicitly disclose subjecting this stream to steam cracking.
However, Burich teaches feeding light fraction obtained from hydrocracking to steam cracking, for the benefit of obtaining light olefins (column 12, line 15-column 13, line 15).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the light hydrocarbons from Price hydrocracking to the Burich steam cracking, in order to obtain light olefins.
Regarding claim 2, Price teaches feeding the hydrocarbon to hydrofining to desulfurize prior to hydrocracking (column 3, lines 13-75 and column 8, lines 50-65). 
Regarding claim 3, Price teaches the hydrocracked product fed to the reformer is in the naphtha boiling range up to about 400°F (204°C) (column 4, lines 47-54).  Examiner considers the boiling range to overlap with the claimed less than or equal to 180°C since Price range is approximate.  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have optimized the boiling range, in order to obtain desired products.
Regarding claim 7, Price teaches the feeds may also comprise fuel oil range products (column 10, lines 25-40).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a combination of the specified feeds.  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have selected the amounts of each feed component based off of availability, economic factors, or desired products.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 19, Price teaches hydrodesulfurization prior to hydrocracking (column 3, lines 21-40).  
Regarding claim 20, the previous combination teaches the same process steps applied to the same feeds at the same conditions.  Therefore, it is expected that the same products having the same properties would result.
Claims 9-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 3,159,568) McCall (US 2009/0283442) and Gautam (US 2009/0159494) and Burich (US 3,702,292) as applied to claim 1 above, and further in view of Funk (US 2014/0357913).
Regarding claims 9-10 and 23-25, the previous combination teaches the limitations of claim 1, as discussed above.
Funk teaches fractionating a naphtha stream into a light naphtha which is sent to steam cracking and a heavy naphtha sent to catalytic reforming [0013-0021]. 
Similarly, Burich teaches sending hydro desulfurized light naphtha to steam cracking (column 13, lines 1-15) and sending hydro desulfurized heavy naphtha to catalytic reformer (column 10, lines 20-30).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the Burich/Funk heavy hydro desulfurized naphtha with the Price catalytic reformer feed, since both are known for the same purpose of being fed to catalytic reforming to create more aromatics; as well as sending the light naphtha to steam cracking to further produce light olefins.  Examiner additionally notes that the Burich/Funk heavy naphtha would inherently have a higher average number of carbon molecules than the light naphtha.
Regarding claim 11, the light gas fraction subject to steam cracking has been discussed with respect to claim 6 above.  The previous combination teaches the light naphtha steam cracking process as discussed with respect to claims 8-10 above.
Regarding claim 12, the previous combination teaches aromatic recovery as discussed with respect to claim 4 above.  It is further expected that the process of the previous combination would result in the same BTX yield as claimed, since the prior art teaches the same process steps as claimed.  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have optimized flow rates, in order to obtain the desired amounts of products. 

Response to Arguments
Applicant's arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 107177374B – of reference on IDS, teaches hydrodesulfurization and hydrocracking of diesel to produce jet fuel
EP 356765 – of reference on IDS teaches common treatment of heavy naphtha with diesel
Sechrist (US 7,271,303) – teaches production of diesel and aromatics by hydrocracking and reforming steps
Al-Therwi (US 2013/0291432) – teaches hydrotreating naphtha, splitting into a light and heavy fraction, as well as reforming and steam cracking steps
Mukherjee (US 2019/0203130) – teaches sending light naphtha to steam cracking and heavy naphtha to reforming
Strickland (US 3,758,628) – teaches integrated process for hydrocracking, catalytic reforming, and aromatic extraction
Funk (US 2015/0045598) – teaches integrated hydrocracking and reforming
Lippmann (US 2015/0141725) – teaches naphtha hydrotreatment and reforming steps
Bhuwania (US 2020/0102509) – teaches hydrocracking diesel and sending light gases from hydrocracker to steam cracking steps
Koseoglu (US 2018/0066197) – teaches naphtha hydrotreating, reforming, and aromatic extraction
Hodgkins (US 2021/0269724) – teaches an integrated process for recovering gasoline and aromatics using naphtha hydrotreating, reforming, aromatic recovery, and hydrogenation steps
Haney (US 3,210,264) – teaches an integrated process for hydrocracking and reforming
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771